AO 245B (Rev. 02/08/2019) Ju     t in a Criminal Pe 'Case (Modified)



                                 UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                          (For Offenses Committed On or After November 1, 1987)
                                   v.

                    Juana Nunez-Valdovinos                                Case Number: 2: 19-mj-10678

                                                                         Marc Scott Levinson
                                                                         Defendant's Att mey


REGISTRATION NO. 24389508
                                                                                                    FILED
THE DEFENDANT:                                                                                  SEP 16 2019
 IZI pleaded guilty to count(s) -..'.l~o::::f~C::.:o:::m~p::..:.la=i:::nt:.__ _ _ _ _ _ _ _+-~~~=:-;;;~=~-1-~
     was found guilty to count( s)                                                                          IA
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                          Count Number(s)
8:1325                          ILLEGAL ENTRY (Misdemeanor)                                                 1
 D The defendant has been found not guilty on count( s)
                                 -------------------
•    Count(s)
                  ------------------
                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               XTIMESERVED                             • ________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                       Monday, September 16, 2019
                                                                       Date of Imposition of Sentence


Received - - - - - - - -
         DUSM
                                                                       HONORABLE LINDA LOPEZ
                                                                       UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                 2: 19-mj-10678
